DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on application 17/131861 filed 12/23/2020.  
Claims 1-24 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 3/15/22, 7/20/21 and 4/1/21 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 12/23/2020 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7, 9, 19 and 21 recites the limitations “…wherein the gasoline recovered from the refinery FCC unit...”, but gasoline being produced and recovered from the FCC is not mentioned until claims 2 and 14 respectively. There is insufficient antecedent basis for these limitation in the claim’s dependency.  Applicant is required to bring clarification and / or correction to the claims.  Nevertheless, the Examiner will examine the claims with the interpretation that claims 7 and 9 depend upon claim 2, and claims 19 and 21 depends upon claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 24 are rejected under 103(a) as being obvious RAMAMURTHY ET AL. (US PG PUB 20190367428) in view of SMITH JR. ET AL. (US PG PUB 20070238912) and as evidence by ABUDAWOUD ET AL. (US PG PUB 20200231519) in their entirety.  Hereby referred to as RAMAMURTHY, SMITH and ABUDAWOUD.  
Regarding claim 1-11 and 24:
RAMAMURTHY teaches in para [0001] the production of high value products, such as aromatic hydrocarbons from mixed plastics via processes which include pyrolysis, hydroprocessing, reforming, disproportionation, alkylation, and olefin metathesis.  
RAMAMURTHY teaches a continuous process (para (0084) ''The metathesis reactor 800 can comprise any suit able metathesis reactor, such as a continuous flow reactor"; it is understood then that the entire process is continuous for converting waste plastic into recycle for propylene formation comprising: (a) selecting waste plastics containing polyethylene and/or polypropylene (para (0016) "Mixed plastics can comprise non-chlorinated plastics (e.g ... polyethylene, polypropylene ... )"); (b) passing the waste plastics from (a) through a pyrolysis reactor to thermally crack at least a portion of the polyolefin waste and produce a pyrolyzed effluent (para (0015) "Mixed plastics (e.g., waste plastics) can be fed to the pyrolysis unit 100 via waste plastic stream 110.  In the pyrolysis unit 100, the waste plastic stream 110 is converted via pyrolysis to a pyrolysis product"; see Fig 1A); (c) separating the pyrolyzed effluent into off-gas, a pyrolysis oil and optionally wax comprising a naphtha/diesel/heavy fraction and char (para (0015) "wherein the pyrolysis product comprises a gas phase and a liquid phase (e.g., pyrolysis liquid)"; see Fig 1A that shows this separated in streams 120 and 130); (d) passing the pyrolysis stream and wax to a FCC unit (para (0030) "heavy hydrocarbon molecules in the hydrocarbon liquid stream 130 is hydrocracked in the hydroprocessing unit 200"; para (0037) "The hydroprocessing unit 200 can be any suitable hydroprocessing reactor, such as a fluid catalytic cracker"); (e) recovering a liquid petroleum gas C3 olefin/paraffin mixture from the FCC unit (para (0036) "The first gas stream 220 can comprise H2, C1 to C4 hydrocarbons"; it is understood that C1-C4 hydrocarbons would include C3 paraffins and olefins); (f) separating the C3 paraffin and C3 olefin into different fractions (para (0081) "the first separating unit 300 to produce a first propylene stream 310 and a saturated gas stream 330, wherein the first propylene stream 310 comprises propylene and wherein the saturated gas stream 330 comprises hydrogen and C1 to C4 saturated hydrocarbons; it is understood C3 paraffins would be present in C1-C4 saturated hydrocarbons). 
RAMAMURTHY teaches wherein a gasoline and heavy fraction is recovered from the refinery FCC unit (para (0050) ''The hydrocarbon product stream 210 comprises C5+ liquid hydrocarbons, wherein the CS+ liquid hydrocarbons comprise heavy hydrocarbon molecules"; para (0099) Table 2 - "Gasoline - catalytic cracking - 13.58 wt%"; it is understood this gasoline will be with the heavy fraction in the liquid stream 210).
RAMAMURTHY does not explicitly teach wherein contaminants are removed at the pyrolysis site. However, it would have been obvious to one skilled in the art to remove contaminants to achieve a purer product and to do so at the pyrolysis site as that is the first step in the process, ensuring no contaminants are present in the rest of the process.
RAMAMURTHY does not explicitly teach wherein propylene products are prepared from the polymerized propylene. However, it would have been obvious to one skilled in the art to prepare propylene products from the polymerized propylene to sell them.
RAMAMURTHY teaches wherein the waste plastics selected in (a) are from the plastics classification group 2, 4, and/or 5 (para (0097) "The mixed waste plastic had 82 % olefinic feed (e.g., high - density polyethylene (HDPE), low-density polyethylene (LDPE), linear low-density polyethylene (LLDPE), and polypropylene (PP)"; it is understood HDPE, LDPE, and PP are classifications 2, 4, and 5 respectively, see article 'Plastics by the Numbers' to Seaman pg. 2 diagram).
RAMAMURTHY teaches a process for converting waste plastic into chemicals useful in preparing polypropylene; it is understood propylene is useful in preparing polypropylene, comprising: (a) selecting waste plastics containing polyethylene and/or polypropylene para (0016) "Mixed plastics can comprise non-chlorinated plastics (e.g. polyethylene , polypropylene )"); (b) pyrolyzing the waste plastic and recovering a pyrolysis oil comprising a naphtha/diesel fraction and a heavy fraction (para (0015) "Mixed plastics (e.g., waste plastics) can be fed to the pyrolysis unit 100 via waste plastic stream 110. In the pyrolysis unit 100, the waste plastic stream 110 is converted via pyrolysis to a pyrolysis product"; para (0100) "to produce a pyrolysis oil"; para (0102) table "Diesel Heavies" and (c) passing the pyrolysis oil to an FCC unit (para (0030) "heavy hydrocarbon molecules in the hydrocarbon liquid stream 130 is hydrocracked in the hydroprocessing unit 200"; para (0037) "The hydroprocessing unit 200 can be any suitable hydroprocessing reactor, such as a fluid catalytic cracker").
RAMAMURTHY does not explicitly teach recovering liquid petroleum gas C3 olefin/paraffin mixture from the FCC unit; however, it is within the scope of RAMAMURTHY as taught by SMITH and as evidence by ABUDAWOUD.
SMITH teaches in para [0010] (a) feeding a first stream containing isobutane and a second stream containing an olefin, preferably an FCC C4 stream containing normal butene, isobutene, normal butane and isobutane; or a mixture of: C4 and C5 olefins; C3 and C4 olefins; or C3, C4 and C5 olefins, to a first alkylation system where a portion of the isobutane is reacted with a portion of the olefin to form an alkylate containing stream.  Para [0047] teaches a process for the alkylation of isobutane C3, C4 and C5 olefins is characterized as comprising the steps of: [0048] (a) feeding a first stream containing isobutane to first and second alkylation zones; [0049] (b) feeding a second stream containing propylene to the first alkylation zone wherein the propylene reacts with a portion of the isobutane to produce a alkylate stream containing a first alkylate and unreacted isobutane.  Furthermore, it is evident by ABUDAWOUD in para [0047] the method further comprises injecting an effluent stream generated in a fluidized catalytic cracking (FCC) unit into the ETL reactor.  The method further comprises injecting the first stream generated in (c) into a fractionation unit to produce a first fractionation product stream containing olefins with between two and four carbon atoms (C2-C4 olefins) and a second fractionation product stream containing methane and ethane.  The hydration unit operates with a feed composition having less than about 50 mole percent hydrocarbons.  In addition, para [0270] additional C3-C6 olefin-containing streams 1715 may be directed into the alkylation unit from one or more additional sources 1706 including FCC, MTO, FT, delayed coker, hydrotreated steam cracking pyrolysis gasoline, or combinations thereof.
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'! Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417.
In addition, one of ordinary skilled in the art would recognize that adding duplicate / repeating process steps or recognizing additional instrumentation for analysis would not have been expected to confer any particular desirable property on the final product.  Rather, the final product obtained according to the claim limitations would merely have been expected to have the same functional properties as the prior art product.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical product, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).
Finally, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.
Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985). Thereby meeting the claim limitations.
Again, ABUDAWOUD is considered a teaching reference, not a modifying reference.  See MPEP 2112.

Claims 12-23 are rejected under 103(a) as being obvious RAMAMURTHY ET AL. (US PG PUB 20190367428) in view of SMITH JR. ET AL. (US PG PUB 20070238912) and as evidence by ABUDAWOUD ET AL. (US PG PUB 20200231519), as applied to claims 1-11 and 24 are hereby incorporated, and further in view of VANDERBILT ET AL. (US PG PUB 20130317270) in their entirety.  Hereby referred to as RAMAMURTHY, SMITH, VANDERBILT and ABUDAWOUD.  
Regarding claim 12-23:
RAMAMURTHY teaches a continuous process (para (0084) "The metathesis reactor 800 can comprise any suit able metathesis reactor, such as a continuous flow reactor"; it is understood then that the entire process is continuous) for converting waste plastic into recycle for propylene formation comprising: (a) selecting waste plastics containing polyethylene and/or polypropylene (para (0016) "Mixed plastics can comprise non-chlorinated plastics (e.g. polyethylene, polypropylene)"); (b) passing the waste plastics from (a) through a pyrolysis reactor to thermally crack at least a portion of the polyolefin waste and produce a pyrolyzed effluent (para (0015) "Mixed plastics (e.g., waste plastics) can be fed to the pyrolysis unit 100 via waste plastic stream 110. In the pyrolysis unit 100, the waste plastic stream 110 is converted via pyrolysis to a pyrolysis product"; see Fig 1A): (c) separating the pyrolyzed effluent into off-gas, a pyrolysis oil and optionally wax comprising a naphtha/diesel/heavy fraction and char (para (0015) "wherein the pyrolysis product comprises a gas phase ... and a liquid phase (e.g., pyrolysis liquid)"; see Fig 1A that shows this separated in streams 120 and 130); (d) passing the pyrolysis oil and wax to a FCC unit (para (0030) "heavy hydrocarbon molecules in the hydrocarbon liquid stream 130 is hydrocracked in the hydroprocessing unit 200"; para (0037) "The hydroprocessing unit 200 can be any suitable hydroprocessing reactor, such as a ... fluid catalytic cracker"): (e) recovering a liquid petroleum gas C3 olefin/paraffin mixture from the FCC unit (para (0036) "The first gas stream 220 can comprise H2, C1 to C4 hydrocarbons"; it is understood that C1-C4 hydrocarbons would include C3 paraffins and olefins); (f) separating the C3 paraffin and C3 olefin into different fractions (para (0081] "the first separating unit 300 to produce a first propylene stream 310 ... and a saturated gas stream 330, wherein the first propylene stream 310 comprises propylene ... and wherein the saturated gas stream 330 comprises hydrogen and C1 to C4 saturated hydrocarbons; it is understood C3 paraffins would be present in C1-C4 saturated hydrocarbons). 
RAMAMURTHY does not teach this process is used for polypropylene polymerization, necessarily using a refinery FCC unit, or the steps of passing the C3 olefin to a propylene polymerization reactor and passing the C3 paraffin to a dehydrogenation unit to produce propylene. However, it would have been obvious to one skilled in the art to use the propylene produced in RAMAMURTHY for polymerization using a polymerization reactor depending on what product is desired to be made and to use a refinery FCC unit depending on what is available. Also, taught by VANDERBILT teaching passing C3 paraffin to a dehydrogenation unit to produce propylene (para (0067) "Propane is partially and selectively dehydrogenated with oxygen to give propylene and water"; it is understood this would need to be done in a dehydrogenation unit). It would have been obvious to one skilled in the art to combine these references and dehydrogenate the propane produced to produce additional propylene to increase the total yield of propylene as needed.
RAMAMURTHY in view of VANDERBILT teaches wherein the propylene produced in (i) is passed on to the propylene polymerization reactor (para (0069) "The mixture of the propylene and propane from the dehydrogenation reaction is fed to a gas-phase reactor with a Ziegler-Natta catalyst to make PP").
Modified RAMAMURTHY further teaches wherein a gasoline and heavy fraction is recovered from the refinery FCC unit (para (0050) "The hydrocarbon product stream 210 comprises CS+ liquid hydrocarbons, wherein the CS+ liquid hydrocarbons comprise heavy hydrocarbon molecules"; para (0099) Table 2 - "Gasoline - catalytic cracking - 13.58 wt%"; it is understood this gasoline will be with the heavy fraction in the liquid stream 210).
RAMAMURTHY in view of VANDERBILT does not explicitly teaches wherein contaminants are removed at the pyrolysis site. However, it would have been obvious to one skilled in the art to remove contaminants to achieve a purer product and to do so at the pyrolysis site as that is the first step in the process, ensuring no contaminants are present in the rest of the process.
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'! Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417.
In addition, one of ordinary skilled in the art would recognize that adding duplicate / repeating process steps or recognizing additional instrumentation for analysis would not have been expected to confer any particular desirable property on the final product.  Rather, the final product obtained according to the claim limitations would merely have been expected to have the same functional properties as the prior art product.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical product, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).
Finally, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.
Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd.Pat. App. & Inter. 1985). Thereby meeting the claim limitations.
Again, ABUDAWOUD is considered a teaching reference, not a modifying reference.  See MPEP 2112.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771